******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    STATE OF CONNECTICUT v. MYCALL OBAS
                 (SC 19290)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                             Robinson, Js.
     Argued October 5, 2015—officially released February 9, 2016

   Leon F. Dalbec, Jr., senior assistant state’s attorney,
with whom, on the brief, were Stephen J. Sedensky
III, state’s attorney, and Sean P. McGuinness, assistant
state’s attorney, for the appellant (state).
  Neal Cone, senior assistant public defender, with
whom were Rosemary Chapdelaine, senior assistant
public defender, and, on the brief, Lauren Weisfeld,
public defender, for the appellee (defendant).
                         Opinion

   EVELEIGH, J. The state appeals from the judgment
of the Appellate Court affirming the decision of the trial
court granting the application of the defendant, Mycall
Obas, to be exempted from continued registration as a
sex offender pursuant to General Statutes § 54-251 (b).1
On appeal, the state claims that the Appellate Court
improperly concluded that the trial court had the
authority to grant the defendant’s application for an
exemption from registration approximately seven years
after he had commenced registration notwithstanding
his plea agreement with the state.2 We conclude that
the Appellate Court properly determined that the trial
court had the authority to grant the defendant’s applica-
tion for an exemption from registration and, accord-
ingly, affirm the judgment of the Appellate Court.
   The opinion of the Appellate Court sets forth the
following undisputed facts and procedural history. ‘‘The
defendant pleaded guilty to one count of sexual assault
in the second degree [in violation of General Statutes
§ 53a-71 (a) (1)] on December 11, 2003. The plea
stemmed from a 2002 incident when the defendant was
eighteen years old and a high school senior. The victim
was a fifteen year old student who attended the same
school as the defendant. According to the prosecutor,
the victim never complained that her sexual involve-
ment with the defendant was not consensual.
   ‘‘The defendant cooperated fully with the police
investigation and agreed to testify [in a related criminal
prosecution]. As part of the plea agreement struck
between the defendant and the state, the defendant
received a ten year sentence of imprisonment, sus-
pended after the mandatory minimum nine months, fol-
lowed by ten years of probation. The prosecutor
explained to the court: ‘The conditions would be: to
register as a sex offender, that’s a ten year registration
. . . . [The] sex offender evaluation and any treatment
deemed necessary. No [unsupervised] contact with any
individual . . . under [sixteen] and no contact, whatso-
ever, directly or indirectly with the victim.’ There was
no agreement between the defendant and the state that
the defendant would never seek modification of the
conditions of probation.
   ‘‘Following the prosecutor’s recitation of the underly-
ing facts, plea agreement, and recommendation for a
split sentence followed by probation with special condi-
tions, the court canvassed the defendant.
   ‘‘ ‘The Court: You’ve heard the agreed upon recom-
mendation, which is ten years, execution suspended
after nine months, which is a mandatory minimum, ten
years of probation, standard issues—standard condi-
tions of probation, special conditions of sex offender
evaluation and treatment, as deemed necessary . . . .
Registration under sex offender status for [ten] years,
no contact with the victim and no unsupervised contact
with anyone under . . . [sixteen] years of age. Do you
understand that to be the agreed upon recommen-
dation?
  ‘‘ ‘The Defendant: Yes, Your Honor.’
   ‘‘The court accepted the defendant’s plea and
imposed sentence in accordance with the agreed upon
disposition. The defendant was ordered, ‘[i]n addition
to the standard conditions of probation,’ to register as
a sex offender for a period of ten years, to undergo sex
offender evaluation and treatment as deemed neces-
sary, to have no unsupervised contact with anyone
under [the] age [of] sixteen and to have no contact with
the victim.
   ‘‘Upon his release from custody in November, 2004,
the defendant began reporting to the Office of Adult
Probation, registering as a sex offender and receiving
sex offender treatment. He violated his probation in
2005 by failing to report a change of address following
his parents’ eviction from their home. For this violation,
two additional years were added to his probation. Since
the 2005 violation, the defendant has reported timely
to his assigned probation officer, has continued to
receive sex offender treatment, and has not engaged in
any additional criminal activity. He earned a high school
diploma, enrolled in community college and has main-
tained a full-time job.
   ‘‘In 2011, the defendant filed a motion to modify the
conditions of his probation. Specifically, the defendant
asked that the term of his probation be reduced and
that the order that he register as a sex offender be
terminated. As a predicate for the hearing on the defen-
dant’s motion, the court ordered him to undergo an
additional psychosexual evaluation. The evaluation
concluded that the defendant presented a low risk of
reoffending and that he ‘would not be one whom the
community should fear.’ . . . Three separate proba-
tion status reports authored by the defendant’s super-
vising officer in the sex offender unit lauded his
rehabilitation and raised no objection to the defendant’s
requested modification.
   ‘‘Following contested hearings on January 31, 2012,
and April 20, 2012, the [trial] court . . . exempted the
defendant from the continued obligation to register as
a sex offender under § 54-251. Pursuant to § 54-251 (b),
the court made findings that the defendant was under
nineteen years of age at the time of the offense and
that registration was not required for public safety. The
court also modified the probation condition prohibiting
unsupervised contact with anyone under age sixteen
to allow such interactions but only to the extent
approved by the Office of Adult Probation. In addition,
the court allowed the defendant to travel to South Africa
as approved by the Office of Adult Probation. The court
denied that part of the defendant’s motion in which he
sought to reduce his probation from twelve years to
ten years.’’ (Footnotes omitted.) State v. Obas, 147
Conn. App. 465, 468–71, 83 A.3d 674 (2014).
   The state appealed from the judgment of the trial
court to the Appellate Court.3 Id., 471. The Appellate
Court concluded as follows: (1) ‘‘§ 54-251 (b) permits
a court to grant a criminal defendant’s request to have
an exemption from the registration requirements for
sex offenders after the obligation to register has com-
menced where the registration is made a special condi-
tion of probation, and the court finds that the
defendant’s later rehabilitated status justifies modifica-
tion’’; id., 481; and (2) that the plea agreement in the
present case did not divest ‘‘the trial court of its author-
ity to modify or enlarge the conditions of the defen-
dant’s probation.’’ Id., 484. This appeal followed.
   On appeal, the state advances two claims in support
of its position that the Appellate Court improperly
affirmed the trial court’s judgment granting the defen-
dant’s application for an exemption from continued
registration as a sex offender. First, the state asserts
that the Appellate Court improperly interpreted § 54-
251 (b) as authorizing the trial court to exempt the
defendant from the registration requirements of § 54-
251 (a) approximately seven years after the defendant
was initially required to register. In the alternative, the
state asserts that, even if allowed by § 54-251 (b), the
defendant in the present case was barred from filing
an application for an exemption from registration pur-
suant to § 54-251 (b) because he had agreed to register
as a sex offender for ten years in the plea agreement.
We disagree and, accordingly, affirm the judgment of
the Appellate Court.
                             I
   The state first claims that the trial court did not have
the authority under § 54-251 (b) to grant the defendant’s
application for an exemption from registration approxi-
mately seven years after the defendant had commenced
registering as a sex offender. Specifically, the state
claims that § 54-251 (b) does not permit a trial court
to grant such an exemption once an individual’s obliga-
tion to register has commenced.
   This appeal requires us to construe the requirements
of § 54-251 (b). Accordingly, ‘‘we are guided by the well
established principle that [i]ssues of statutory construc-
tion raise questions of law, over which we exercise
plenary review. . . . We are also guided by the plain
meaning rule for statutory construction.’’ (Citations
omitted; internal quotation marks omitted.) Cales v.
Office of Victim Services, 319 Conn. 697, 701,       A.3d
     (2015); see also General Statutes § 1-2z.
  In accordance with § 1-2z, we begin with the relevant
statutory text. Section 54-251 (a) sets forth the sex
offender registration requirements. Section 54-251 (b)
provides the following exemption from these require-
ments: ‘‘Notwithstanding the provisions of subsection
(a) of this section, the court may exempt any person
who has been convicted or found not guilty by reason
of mental disease or defect of a violation of subdivision
(1) of subsection (a) of section 53a-71 from the registra-
tion requirements of this section if the court finds that
such person was under nineteen years of age at the
time of the offense and that registration is not required
for public safety.’’ See footnote 1 of this opinion.
   The term ‘‘exempt’’ is not defined in § 54-251, nor is
it defined in General Statutes § 54-250, which sets forth
the definitions of certain key terms in chapter 969 of
the General Statutes, also known as Megan’s Law. See
State v. Waterman, 264 Conn. 484, 485–86, 825 A.2d 63
(2003). ‘‘In the absence of a definition of terms in the
statute itself, [w]e may presume . . . that the legisla-
ture intended [a word] to have its ordinary meaning in
the English language, as gleaned from the context of
its use. . . . Under such circumstances, it is appro-
priate to look to the common understanding of the term
as expressed in a dictionary.’’ (Internal quotation marks
omitted.) Efstathiadis v. Holder, 317 Conn. 482, 488,
119 A.3d 522 (2015).
   The term ‘‘exempt’’ is defined with substantial simi-
larity in a number of dictionaries. Merriam-Webster’s
Collegiate Dictionary (11th Ed. 2003) defines ‘‘exempt’’
as, inter alia, ‘‘to release or deliver from some liability
or requirement to which others are subject . . . .’’ The
Oxford English Dictionary (2d Ed. 1989) defines
‘‘exempt,’’ in relevant part, as ‘‘[t]o grant to [a person]
immunity or freedom from a liability to which others
are subject . . . [such as the control of] laws, [or obedi-
ence to] an authority.’’ (Emphasis in original.) Lastly,
the American Heritage Dictionary (5th Ed. 2011) defines
‘‘exempt’’ as ‘‘[t]o free from an obligation, duty, or liabil-
ity to which others are subject . . . .’’ These definitions
of the word ‘‘exempt’’ indicate that the legislature
intended for a court to be able to release an individual
otherwise mandated to register as a sex offender from
the registration requirements set forth in § 54-251 (a).
   We further observe that the text of § 54-251 (b) indi-
cates that there is a single threshold requirement that
must be satisfied prior to an individual being eligible
to file an application for an exemption from registration.
Section 54-251 (b) applies if the person ‘‘has been con-
victed or found not guilty by reason of mental disease
or defect of a violation of’’ sexual assault in the second
degree under § 53a-71 (a) (1). Only after this factual
predicate has been satisfied does § 54-251 (b) confer
upon the trial court the discretionary authority to
release an individual from the obligation to comply with
the registration requirements if, based on the facts and
circumstances properly before it, the trial court finds
that the individual was under nineteen years of age at
the time of the offense and poses no risk to public
safety. See State v. Bletsch, 281 Conn. 5, 18, 912 A.2d 992
(2007) (noting that ‘‘under the ‘may exempt’ language in
§ 54-251 [b], even when the two enumerated factors are
satisfied in a given case, the court still may decline to
grant the registry exemption’’). Thus, the right to seek
an exemption from registration is triggered by the entry
of a judgment of conviction under § 53a-71 (a) (1). As
a result, the usage of the terms ‘‘release’’ and ‘‘free’’
in the aforementioned definitions must indicate that a
court maintains the authority to grant an exemption
from registration once the individual has been con-
victed and has become bound to comply with the statu-
tory registration requirements.
   The broad, permissive language ‘‘may exempt’’ in
§ 54-251 (b) is neither qualified by, nor limited to, any
particular temporal requirement for seeking an exemp-
tion from registration. If the legislature had intended
to provide a temporal restriction on an individual’s abil-
ity to file an application for an exemption from registra-
tion, we must assume that it would have said so
expressly. ‘‘It is a well established principle of statutory
interpretation that we cannot accomplish a result that
is contrary to the intent of the legislature as expressed
in the [statute’s] plain language. . . . [A] court must
construe a statute as written. . . . Courts may not by
construction supply omissions. . . . The intent of the
legislature, as this court has repeatedly observed, is to
be found not in what the legislature meant to say, but
in the meaning of what it did say.’’ (Internal quotation
marks omitted.) State v. Rodriguez-Roman, 297 Conn.
66, 80–81, 3 A.3d 783 (2010). Accordingly, ‘‘[i]n the
absence of any indication of the legislature’s intent con-
cerning this issue, we cannot engraft language onto the
statute’’ for ‘‘[i]t is not the function of the courts to
enhance or supplement a statute containing clearly
expressed language.’’ Laliberte v. United Security, Inc.,
261 Conn. 181, 186, 801 A.2d 783 (2002). The task of
promulgating such a limitation lies with the legislature,
not with the court. Therefore, it would be improper
for this court to supply a temporal restriction that the
legislature has not provided for in the statute.
   Finally, we note that § 54-251 (a) imposes a continu-
ing obligation upon an individual to report any changes
in the information previously filed with the Commis-
sioner of Emergency Services and Public Protection.4
The fact that an individual is required to take additional
steps after the initial registration stage supports our
understanding that he or she may seek an exemption
from these requirements after initial registration.
  On the basis of an examination of the express statu-
tory language, § 54-251 (b) plainly applies to the circum-
stances in the present case. Consistent with the plain
language of the statute, we conclude that the broad
phrase ‘‘may exempt’’ in § 54-251 (b) means that a court
may exercise its discretion to grant an exemption from
registration once an individual has been convicted of
sexual assault in the second degree in violation of § 53a-
71 (a) (1), regardless of whether the individual’s obliga-
tion to register pursuant to § 54-251 (a) has commenced,
so long as the two criteria set forth in § 54-251 (b) are
satisfied. Accordingly, the defendant in the present case
retained his statutory right to file an application for an
exemption from registration after having been placed
on the sex offender registry for approximately seven
years.
   The state, however, contends that the plain language
of § 54-251 (b) requires an individual to file an applica-
tion for an exemption from registration before the indi-
vidual is initially required to register as a sex offender
pursuant to § 54-251 (a). Specifically, the state asserts
that this court should strictly construe the statutory
language because § 54-251 (b) is devoid of any language
expressly authorizing a court to grant an exemption
once the obligation to register has commenced and a
court is not permitted to supply omissions in or to add
exceptions to a statute. For example, the state claims
that in order to accept the defendant’s interpretation
of § 54-251 (b), this court would have to read into the
statute language authorizing the court to ‘‘ ‘terminate’ ’’
or to ‘‘ ‘exempt at any time’ ’’ an individual from registra-
tion if the court were to find that registration ‘‘ ‘is no
longer’ ’’ required for public safety. In response, the
defendant contends that the state propounds an illogical
reading of § 54-251 (b) in light of the fact that the state’s
interpretation would require a court to determine
whether an individual poses a risk to public safety at
the time of sentencing rather than at a later time when
the individual would have the opportunity to present
evidence of his or her rehabilitation since the time of
initial registration. We disagree with the state’s claims.
   Despite its contention that a court must construe a
statute as written, the state essentially would have us
interpret § 54-251 (b) as providing that there is a tempo-
ral restriction on the court’s authority to grant an
exemption. In effect, the state ignores the absence of
a temporal limitation and reads into the statute language
such as ‘‘at the time of sentencing’’ or ‘‘before the obliga-
tion to register has commenced.’’ Although, under § 54-
251 (a), an individual’s obligation to register as a sex
offender does not commence until that individual is
released into the community, the plain language of § 54-
251 (b) indicates that an individual’s right to seek an
exemption arises upon the entry of the judgment of
conviction of § 53a-71 (a) (1) and continues throughout
his or her obligation to register. Furthermore, it is evi-
dent that § 54-251 (b) contains no provision imposing
a temporal limitation on an individual’s statutory right
to file an application for an exemption from registration.
Therefore, the interpretation of the statute that the state
advances would require us to ‘‘engraft language onto
the statute’’ limiting the court’s authority to grant the
exemption to the time before the individual’s statutory
obligation to register takes effect, which is something
we cannot do. Laliberte v. United Security, Inc., supra,
261 Conn. 186.
   The state further urges this court to examine § 54-
251 (b) in relation to other portions of § 54-251. Specifi-
cally, the state cites to § 54-251 (a), which requires
registration within three days of release into the com-
munity or if ‘‘in the custody of the Commissioner of
Correction, at such time prior to release as the commis-
sioner shall direct,’’ and § 54-251 (d), which requires
that ‘‘[a]ny person who files an application with the
court to be exempted from the registration require-
ments . . . notify the Office of Victim Services and the
Victim Services Unit within the Department of Correc-
tion of the filing of such application.’’ The state asserts
that reading these two statutory provisions together
leads to the conclusion that the legislature intended
that an individual file an application for an exemption
from registration at the time of the individual’s sentenc-
ing or while the individual was still incarcerated
because, otherwise, it would lead to the absurd result
of requiring the defendant in the present case, approxi-
mately seven years after his release from confinement
and initial registration, to notify both the Office of Victim
Services and the Victim Services Unit within the Depart-
ment of Correction pursuant to § 54-251 (d). We
disagree.
   We are persuaded by the Appellate Court’s reasoning
on this issue. The Appellate Court reasoned that the
state’s claim ‘‘wrongly assumes that all defendants who
are required to register will be imprisoned for their
offenses.’’ State v. Obas, supra, 147 Conn. App. 478. The
Appellate Court further explained that ‘‘[t]he state’s
logic fails because registration also is required for
offenses that would not require a defendant to be
jailed,’’ providing the example of the crime of public
indecency in violation of General Statutes § 53a-186,
which does not impose a mandatory term of imprison-
ment and ‘‘is sometimes punished only with a fine rather
than incarceration . . . .’’ Id. Furthermore, we note
that § 54-250 (10) (A) defines ‘‘ ‘[r]elease into the com-
munity’ ’’ as, inter alia, ‘‘any release by a court after
such conviction or finding of not guilty by reason of
mental disease or defect, a sentence of probation or
any other sentence . . . that does not result in the
offender’s immediate placement in the custody of the
Commissioner of Correction . . . .’’
   Therefore, it is reasonable to believe that some crimi-
nal defendants who are required to register as sex
offenders will not be sentenced to a period of incarcera-
tion, but will still maintain the right to file an application
for an exemption pursuant to § 54-251 (b). See State v.
Obas, supra, 147 Conn. App. 478. We conclude that
it is not absurd or unworkable to require a criminal
defendant convicted of a crime involving sexual con-
duct to notify both the Office of Victim Services and
the Victim Services Unit within the Department of Cor-
rection of the filing of an application for an exemption
years after having been released from confinement, as
would be the case here. See Wilkins v. Connecticut
Childbirth & Women’s Center, 314 Conn. 709, 723, 104
A.3d 671 (2014) (‘‘[i]t is axiomatic that ‘[w]e must inter-
pret the statute so that it does not lead to absurd or
unworkable results’ ’’).
   Our review of the plain language of the statute indi-
cates that the legislature intended to allow an individual
to file an application for an exemption from registration
at any point during the required period of registration.
Therefore, we conclude that the Appellate Court prop-
erly determined that the trial court had the authority
to grant the defendant’s application for an exemption
in the present case.
                            II
   The state further contends that, even if § 54-251 (b)
allows for an individual to be exempted from registra-
tion as a sex offender once placed on the registry, the
defendant was precluded from exercising his statutory
right to file an application for an exemption from regis-
tration because he had entered into a plea agreement
with the state that unambiguously required him to regis-
ter as a sex offender for a period of ten years.5 Specifi-
cally, the state claims that both the state and the
defendant were bound by the terms of the plea
agreement, and that the trial court improperly disre-
garded the sanctity of plea negotiations by permitting
the defendant to unilaterally seek modification of the
term of his sex offender registration after having
received the benefit of the agreement.6 In response, the
defendant asserts that: (1) the provision providing that
the defendant register for ten years was not a bargained
for element of the plea agreement because § 54-251 (a)
mandates a ten year period of registration; and (2) the
state had the burden to secure the defendant’s explicit
promise not to file an application for an exemption
from registration. We agree with the defendant.
   We begin with an overview of the legal principles
and standard of review governing the state’s claims.
This court has previously established that ‘‘the guilty
plea and the often concomitant plea bargain are
important components of [the] criminal justice system.
. . . If every criminal charge were subjected to a full-
scale trial, the [s]tates and the [f]ederal [g]overnment
would need to multiply by many times the number of
judges and court facilities.’’ (Citation omitted; internal
quotation marks omitted.) State v. Revelo, 256 Conn.
494, 505, 775 A.2d 260, cert. denied, 534 U.S. 1052, 122
S. Ct. 639, 151 L. Ed. 2d 558 (2001). ‘‘As the United
States Supreme Court . . . has stated, however, the
benefits of plea bargaining presuppose fairness in secur-
ing agreement between an accused and a prosecutor.’’
(Internal quotation marks omitted.) Id., 506.
  ‘‘[P]rinciples of contract law and special due process
concerns for fairness govern our interpretation of plea
agreements. . . . Thus, [t]he validity of plea bargains
depends on contract principles. . . . Because [plea
agreements] implicate the waiver of fundamental rights
guaranteed to persons charged with crimes, [however,
they] must . . . be evaluated with reference to the
requirements of due process. . . .
   ‘‘When the contract language relied on by the trial
court is definitive, the interpretation of the contract is
a matter of law and our review is plenary. . . . When
evaluating a contract, [w]e accord the language
employed in the contract a rational construction based
on its common, natural and ordinary meaning and usage
as applied to the subject matter of the contract. . . .
[When] the language is unambiguous, we must give the
contract effect according to its terms. . . . [When] the
language is ambiguous, however, we must construe
those ambiguities against the drafter. . . . Whether a
contract is ambiguous is a question of law over which
we exercise de novo review.’’ (Citations omitted; foot-
note omitted; internal quotation marks omitted.) State
v. Rivers, 283 Conn. 713, 724–25, 931 A.2d 185 (2007).
  It is well established that in cases involving plea
agreements, ‘‘the drafter of the agreement, the state,
generally holds substantially superior bargaining power
over the other party to the agreement, the criminal
defendant. As the [United States Court of Appeals for
the] Second Circuit has explained, [b]ecause the gov-
ernment ordinarily has certain awesome advantages in
bargaining power, any ambiguities in the agreement
must be resolved in favor of the defendant. . . . Thus,
the state, as the drafting party wielding disproportion-
ate power, must memorialize any and all obligations
for which it holds the defendant responsible, as well
as all promises that it has made for the purpose of
inducing the defendant to cooperate. The terms of the
agreement should be stated clearly and unambiguously,
so that the defendant, in assenting to waive certain
fundamental rights, knows what is expected of him and
what he can expect in return. Likewise, such clarity
ensures that the state knows what it may demand of
the defendant and what it is obligated to provide in
exchange for the defendant’s cooperation.’’ (Citations
omitted; internal quotation marks omitted.) Id., 725–26.
  In the present case, the state and the defendant
entered into an oral plea agreement whereby the defen-
dant agreed to plead guilty to sexual assault in the
second degree in violation of § 53a-71 (a) (1) and to
give ‘‘full and honest testimony’’ at a related criminal
prosecution. In exchange, the state agreed to recom-
mend that the trial court sentence the defendant to
ten years imprisonment, suspended after nine months,
followed by ten years probation. In addition to the stan-
dard conditions of probation, special conditions were
imposed, including that the defendant: be evaluated
for a sex offender treatment program and, if deemed
necessary, to successfully complete such a program;
be prohibited from having any unsupervised contact
with any child under the age of sixteen years; be prohib-
ited from having any contact, directly or indirectly, with
the victim; and register as a sex offender for ten years.
The trial court accepted the terms of the plea agreement
and sentenced the defendant accordingly.
   It is undisputed that the defendant did not explicitly
waive his right to file an application for an exemption
from registration pursuant to § 54-251 (b) under the
terms of the plea agreement. Thus, the sole basis for the
state’s contention that the terms of the plea agreement
prohibit the defendant from filing an application for an
exemption from registration is the fact that the plea
agreement provided that the defendant ‘‘register as a
sex offender for a period of ten years.’’ To address
the state’s claim then, we must examine whether the
provision in the plea agreement providing that the
defendant ‘‘register as a sex offender for a period of
ten years’’ clearly and unambiguously precludes the
defendant from seeking an exemption from registration
pursuant to § 54-251 (b). ‘‘If the language of the contract
is susceptible to more than one reasonable interpreta-
tion, the contract is ambiguous.’’ (Internal quotation
marks omitted.) Murtha v. Hartford, 303 Conn. 1, 9, 35
A.3d 177 (2011). On the one hand, we find the state’s
interpretation reasonable—namely, that by stating that
he would register for ten years, the defendant agreed
not to seek an exemption from registration. On the
other hand, given the absence of any mention of the
defendant’s relinquishment of his statutory right to file
an application for an exemption from registration on
the record, we conclude that the defendant could have
reasonably believed that, so long as he registered as a
sex offender upon his release from incarceration and
maintained his information on file up-to-date pursuant
to the requirements set forth in § 54-251 (a), he
remained free to file an application for an exemption
from registration pursuant to § 54-251 (b) without vio-
lating the terms of the plea agreement. Therefore, we
conclude that the provision of the plea agreement that
the defendant must ‘‘register as a sex offender for a
period of ten years’’ is ambiguous.
   The Second Circuit has previously stated that it would
‘‘not imply a waiver in a plea bargain that is to be strictly
construed against the government.’’ United States v.
Podde, 105 F.3d 813, 821 (2d Cir. 1997). In the present
case, the state failed to clearly communicate to the
defendant that he was relinquishing his right to file
an application for an exemption from registration as
consideration for the state’s offering of a reduced
charge and reduced sentence. There is no indication in
the record that the defendant agreed that his assent to
comply with the registration requirements of § 54-251
(a) would constitute a waiver of his right to file an
application for an exemption from registration pursuant
to § 54-251 (b). Construing the plea agreement in the
defendant’s favor, we do not infer from the defendant’s
mere assent to register for the statutory minimum term
of ten years that he forfeited this statutory right.7
   Our conclusion is consistent with this court’s previ-
ous decision in State v. Rivers, supra, 283 Conn. 717–18,
where the state and the defendant entered into a plea
and cooperation agreement, under which ‘‘the defen-
dant agreed to plead guilty to kidnapping in the first
degree and to cooperate with the state, and the state
agreed to make certain sentencing recommendations
to the court.’’ As a result, the defendant provided testi-
mony consistent with his prior statement to the police
at the probable cause hearing of a codefendant. Id.,
718. When the state called the defendant as a witness at
the codefendant’s trial, however, the defendant invoked
his privilege against self-incrimination under the fifth
amendment to the United States constitution and
declined to testify. Id., 719. Thereafter, the state
declared its plea agreement with the defendant to be
null and void, asserting that ‘‘the defendant’s refusal to
testify, although a proper exercise of his constitutional
rights, nevertheless constituted ‘a bad faith breach of
the obligations [that] he [had] entered into in the [plea]
agreement,’ ’’ and that, therefore, the defendant was no
longer entitled to the benefits of the agreement. Id.,
719–20. Specifically, although the state conceded that
there was no express requirement in the plea agreement
that the defendant testify, the state asserted that lan-
guage in the plea agreement implied such an obligation.8
Id., 728–29. The trial court agreed with the state. Id.,
721–22. This court reversed. Id., 716. Relying on the
principle that ambiguous language of a plea agreement
must be construed against the state, this court con-
cluded that the trial court had improperly read into the
agreement an implicit obligation to testify. Id., 729. This
court explained as follows: ‘‘Unless a plea agreement
contains an explicit provision requiring that a defendant
fulfill a substantial obligation such as testifying, this
court will not require the defendant to do so. Likewise,
the state may not claim retroactively that a particular
act or omission of a defendant constituted a breach of
an agreement when the language of the agreement does
not prohibit such an act or omission.’’ Id., 730.
   Our interpretation is also consistent with the deci-
sions of other courts that have considered similar
issues. See Innes v. Dalsheim, 864 F.2d 974, 980 (2d
Cir. 1988) (refusing to read ambiguous plea agreement
as requiring defendant to waive his right to jury trial
in event of breach), cert. denied, 493 U.S. 809, 110 S.
Ct. 50, 107 L. Ed. 2d 19 (1989); United States v. Podde,
supra, 105 F.3d 821 (refusing to read ambiguous plea
agreement as requiring defendant to waive statute of
limitations defense as to original charges upon with-
drawal of guilty plea); State v. Rosado, 92 Conn. App.
823, 827–29, 887 A.2d 917 (2006) (refusing to read ambig-
uous plea agreement as providing that violation of rules
and regulations of alternative incarceration center
would constitute breach of plea agreement); State v.
Nelson, 23 Conn. App. 215, 219, 579 A.2d 1104 (1990)
(refusing to read ambiguous plea agreement as reserv-
ing right for state to reprosecute in event of victim’s
death), cert. denied, 216 Conn. 826, 582 A.2d 205 (1990),
cert. denied, 499 U.S. 922, 111 S. Ct. 1315, 113 L. Ed.
2d 248 (1991).
   This court has previously reaffirmed the principle
that pretrial negotiations play a ‘‘critical role’’ in the
criminal justice system. State v. Revelo, supra, 256 Conn.
505. We reaffirm this principle again today and note
that nothing stated in this opinion should be interpreted
as undermining the plea bargaining process. Neverthe-
less, in light of the plea agreement in the present case,
the state may not claim that the defendant was barred
from exercising his right pursuant to § 54-251 (b).
Accordingly, on the basis of the plain language of § 54-
251 (b) and our construction of the ambiguous phrase
of the plea agreement in the present case against the
state, we conclude that the Appellate Court properly
affirmed the trial court’s decision granting the defen-
dant’s application for an exemption from registration.
      The judgment is affirmed.
      In this opinion the other justices concurred.
  1
     General Statutes § 54-251 provides in relevant part: ‘‘(a) Any person who
has been convicted or found not guilty by reason of mental disease or defect
of a criminal offense against a victim who is a minor or a nonviolent sexual
offense, and is released into the community . . . shall, within three days
following such release or, if such person is in the custody of the Commis-
sioner of Correction, at such time prior to release as the commissioner shall
direct . . . register such person’s name, identifying factors, criminal history
record, residence address and electronic mail address, instant message
address or other similar Internet communication identifier, if any, with the
Commissioner of Emergency Services and Public Protection . . . and shall
maintain such registration for ten years . . . .
  ‘‘(b) Notwithstanding the provisions of subsection (a) of this section, the
court may exempt any person who has been convicted or found not guilty
by reason of mental disease or defect of a violation of subdivision (1) of
subsection (a) of section 53a-71 from the registration requirements of this
section if the court finds that such person was under nineteen years of age
at the time of the offense and that registration is not required for public
safety. . . .’’
   Although § 54-251 has been amended by the legislature since the events
underlying the present appeal; see, e.g., Public Acts 2015, No. 15-211, § 5;
Public Acts 2011, No. 11-51, § 134; those amendments have no bearing on
the merits of this appeal. In the interest of simplicity, we refer to the current
revision of the statute.
   2
     We granted the state’s petition for certification to appeal limited to the
following issue: ‘‘Did the Appellate Court err in finding that the exemption
for registration as a sex offender under . . . § 54-251 could be granted,
over the state’s objection, where the defendant had registered for seven
years but had agreed to register for ten years as a part of a plea agreement
entered into with the state and accepted by the trial court?’’ State v. Obas,
311 Conn. 924, 924–25, 86 A.3d 470 (2014).
   3
     The trial court denied the state’s request for permission to appeal, but
the Appellate Court held under State v. Peeler, 271 Conn. 338, 857 A.2d 808
(2004), cert. denied, 546 U.S. 845, 126 S. Ct. 94, 163 L. Ed. 2d 110 (2005),
that the ‘‘[trial] court’s denial of the state’s request for permission to appeal
was improvident’’ and that appellate review of the state’s claims was war-
ranted. State v. Obas, supra, 147 Conn. App. 476.
   4
     Section 54-251 (a) requires, inter alia, that registrants notify the Commis-
sioner of Emergency Services and Public Protection, ‘‘without undue delay,’’
of changes to their place of residence, e-mail address, instant message
address, employment status, and enrollment status in certain educational
institutions. Section 54-251 (a) further sets forth a routine address verifica-
tion process using the following language: ‘‘During such period of registra-
tion, each registrant shall complete and return forms mailed to such
registrant to verify such registrant’s residence address and shall submit to
the retaking of a photographic image upon request of the Commissioner of
Emergency Services and Public Protection.’’
   5
     The state also claims that the trial court lacked the authority to grant
the defendant’s application for an exemption from registration because the
trial court had accepted the terms of the plea agreement at the time of the
defendant’s sentencing and, therefore, was bound by the terms of the plea
agreement. Specifically, although the state concedes that the trial court is
not a party to the plea agreement, the state asserts that the trial court did
not have to accept the plea agreement, and that by sentencing the defendant
in accordance with the plea agreement, the court became bound by the
terms of the agreement and could not subsequently modify its terms. Because
we conclude that the terms of the plea agreement in the present case did
not bar the defendant from exercising his right to file an application for an
exemption from registration pursuant to § 54-251 (b), we need not address
this claim.
   6
     The state cites to People v. Evans, 174 Ill. 2d 320, 673 N.E.2d 244 (1996),
and State v. Trujillo, 117 N.M. 769, 877 P.2d 575 (1994), in support of its
claim that to allow the defendant to exercise his right under § 54-251 (b)
after the execution of the plea agreement at issue in this appeal would be
inconsistent with principles of fairness and would damage the plea bar-
gaining process. We do not find these cases to be relevant authority because
both of these cases involved direct challenges to the defendants’ negotiated
sentences, rather than a defendant’s exercise of a statutory right to modify
a specific, statutorily mandated term of his probation available to the defen-
dant after sentencing, as is the case here. People v. Evans, supra, 327; State
v. Trujillo, supra, 770.
   Evans involved two consolidated appeals, where both defendants sought
to alter the terms of their sentences by filing motions for sentence reconsider-
ation after having entered into negotiated plea agreements with the state.
People v. Evans, supra, 174 Ill. 2d 327. One defendant filed a motion
requesting that the court either reduce his ten year prison sentence or,
alternatively, place him in a rehabilitation facility. Id., 322. The other defen-
dant filed a motion for reconsideration, asserting that his sentences were
excessive and should be reduced due to his mental disabilities. Id., 323.
Unlike the defendants in Evans, the defendant in the present case does not
challenge the sentence he received as a result of his plea agreement with
the state. Rather, as we explained previously in this opinion, as a result of
the parties’ agreement that the defendant would plead guilty to a violation
of § 53a-71 (a) (1), the defendant had a right to file an application for an
exemption from registration pursuant to § 54-251 (b) and have that exemp-
tion granted at the discretion of the trial court.
   Moreover, Trujillo is also factually distinct from the present case. In
Trujillo, the defendant filed a petition for writ of habeas corpus, claiming that
the provision in a plea agreement requiring that she successfully complete an
in-house drug rehabilitation program violated her constitutional rights. State
v. Trujillo, supra, 117 N.M. 770. Without holding that the defendant’s sen-
tence was unconstitutional, the district court issued an order modifying the
defendant’s probation terms. Id. Unlike in Trujillo, the defendant in the
present case had the specific, statutory right to file an application for an
exemption from registration without filing a motion challenging his guilty
plea or resulting sentence.
   7
     Although we recognize that ‘‘a voluntary and intelligent guilty plea oper-
ates as a waiver of all nonjurisdictional defects,’’ because the defendant in
the present case does not challenge his underlying conviction of sexual
assault in the second degree, this principle does not apply. State v. Johnson,
253 Conn. 1, 42, 751 A.2d 298 (2000).
    8
      In Rivers, the state contended that the following language in the plea
and cooperation agreement implied a requirement that the defendant testify:
‘‘It is understood that in the event [the defendant] becomes a witness at
any trial and his testimony is materially different from any statements or
information disclosed at this meeting, the [s]tate may and will use [the
defendant’s] statements at this meeting to impeach or cross-examine [the
defendant]. It is also understood that materially different testimony at trial
indicates a lack of candor by [the defendant], either in the original statement
or at trial, which constitutes a breach of the agreement. The agreement will
then become null and void.’’ (Internal quotation marks omitted.) State v.
Rivers, supra, 283 Conn. 728–29.